Title: From Benjamin Franklin to Alexander Gillon, 5 July 1779
From: Franklin, Benjamin
To: Gillon, Alexander


Sir
Passy, July 5. 1779.
I received the Honour of yours dated the 29th. past. The Zeal you show for the Relief of Carolina is very laudable: and I wish it was in my Power to second it by complying with your Proposition. But the little Squadron which you suppose to be in my disposition, is not as you seem to imagine fitted out at the Expense of the United States; nor have I any Authority to direct its Operations. It was from the beginning destined by the Concern’d for a particular Purpose. I have only, upon a Request that I could not refuse, lent the Alliance to it hoping the Entreprise may prove more advantagious to the Common Cause than her Cruise could be alone. I suppose too, that they are Sail’d before this time. Your other scheme for raising a sum of 1,800,000 livres by Subscription throughout france, to be advanc’d to the State of So. Carolina on an Interest of 7 per Cent &c. being mix’d with a Commercial Plan, is so far out of my way, and what I cannot well judge of. But in the present Circumstances, I should think it not likely to succed. However, as I am charg’d to procure a Loan for the United States at a Lower Interest, I can have no hand in encouraging this particular Loan, as it interferes with the other. And I cannot but observe, that the Agents from our different States running all over Europe begging to borrow Money at high Interest, has given such an Idea of our Poverty and Distress, as has excedingly hurt the general Credit, and made the Loan for the United States almost impracticable. With great Esteem I have the honour to be &c.
Mr. Ar. Gillon. Comme.
